                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

MARGARITA S.1,
                                                         Plaintiff,
              v.                                                         6:17-CV-967 (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
______________________________________________________________________

HOWARD D. OLINSKY, ESQ., for Plaintiff
LORIE E. LUPKIN, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                       MEMORANDUM-DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 6).

I.     PROCEDURAL HISTORY

       Plaintiff filed applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) on March 21, 2014, alleging disability

beginning March 10, 2014. (Administrative Transcript (“T”) at 17, 179-88). Her

applications were denied initially on July 1, 2014. (T. 72-97). Administrative Law


       1
          In accordance with recent guidance from the Committee on Court Administration and
Case Management of the Judicial Conference of the United States, which was adopted by the
Northern District of New York in June 2018 in order to better protect personal and medical
information of non-governmental parties, this Memorandum-Decision and Order will identify the
plaintiff using only her first name and last initial.
Judge (“ALJ”) John P. Ramos conducted a hearing on December 17, 2015, at which

plaintiff testified. (T. 41-55). The ALJ held a supplemental hearing on May 19, 2016,

to hear the testimony of Vocational Expert (“VE”) David A. Festa, along with

additional testimony from plaintiff. (T. 56-71).

      In a decision dated June 22, 2016, the ALJ found that plaintiff was not disabled.

(T. 14-40). The ALJ’s decision became the Commissioner’s final decision when the

Appeals Council denied plaintiff’s request for review on July 14, 2017. (T. 1-6).

II.   GENERALLY APPLICABLE LAW

      A.     Disability Standard

      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be
      hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

      The Commissioner uses a five-step process, set forth in 20 C.F.R. sections


                                             2
404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.

      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner ] will consider him disabled without considering
      vocational factors such as age, education, and work experience . . . .
      Assuming the claimant does not have a listed impairment, the fourth
      inquiry is whether, despite the claimant’s severe impairment, he has the
      residual functional capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the [Commissioner] then
      determines whether there is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that her impairment prevents her from performing

her past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d at 417; Brault v. Soc. Sec. Admin,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Talavera v. Astrue, 697 F3d 145, 151 (2d Cir. 2012). It must be “more

than a scintilla” of evidence scattered throughout the administrative record. Id.


                                             3
However, this standard is a very deferential standard of review “ – even more so than

the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ

cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz

v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.

09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       As of the date of the December 17, 2015 administrative hearing, plaintiff was 47

years old. (T. 60, 179). She attended regular education classes in high school, but left

after completing the tenth grade. (T. 459). She resided with her husband and one of her

adult sons, and frequently received assistance from her other adult children and

                                             4
relatives. (T. 46, 51, 314-318).

       Plaintiff’s recent employment history included work as a housekeeper and as a

certified nurse’s aide, working in a nursing home and in patient’s homes. (T. 52-53,

239-46). She stopped working in March 2014 due to her physical and mental

impairments. (T. 459). Plaintiff had a history of grand mal seizures that dated back to

her childhood, but had generally stabilized with medication. (T. 43, 1021). She also

experienced frequent pain and pressure in her bladder, and had been diagnosed with

interstitial cystitis2 in 2013. (T. 51, 388). She testified that her combination of physical

impairments, including back and knee pain, made her unstable on her feet, and that a

fear of falling prevented her from driving or regularly leaving her home. (T. 51-52). In

August 2015, plaintiff sought psychiatric treatment for anxiety and depression that

stemmed, in part, from worries about her ongoing medical issues. (T. 983).

           The ALJ’s decision provides a detailed statement of the medical and other

evidence of record. (T. 20-29). Rather than reciting this evidence at the outset, the

court will discuss the relevant details below, as necessary to address the issues raised by

plaintiff.

IV.    THE ALJ’S DECISION

       After finding that plaintiff met the insured status requirements through

September 30, 2019, the ALJ found that plaintiff had not engaged in substantial gainful

activity since her alleged onset date of March 10, 2014. (T. 19). Next, the ALJ found

       2
          Interstitial cystitis is a chronic condition causing bladder pressure, bladder pain, and
pelvic pain, that results in a frequent need to urinate. https://www.mayoclinic.org/diseases-
conditions/interstitial-cystitis/symptoms-causes/syc-20354357.

                                                     5
that plaintiff had the following severe impairments at step two of the sequential

evaluation: seizure disorder; chronic lumbago; bilateral hearing loss; depressive

disorder; anxiety disorder; and panic disorder. (T. 19-22). At the third step, the ALJ

determined that plaintiff’s impairments or combination thereof did not meet or

medically equal the criteria of any listed impairments in Appendix 1 to 20 C.F.R. Part

404, Subpart P. (T. 21-23).

      The ALJ found at step four of the analysis that plaintiff could perform less than

the full range of light work. (T. 23-29). Specifically, he found that plaintiff could stand

for a maximum of two hours and walk for a maximum of two hours in an eight-hour

day. (T. 23). She was able to sit for one hour at a time, stand for thirty minutes at a

time, and walk for thirty minutes at a time. (Id.) She could only occasionally reach

overhead, push, or pull with either upper extremity, but could frequently handle, finger,

and feel with either hand. (Id.) Plaintiff was able to occasionally stoop, kneel, crouch,

and crawl. (Id.) The ALJ found that plaintiff should not climb ladders or scaffolds,

work at unprotected heights or with dangerous machinery, operate a motor vehicle, be

exposed to extreme temperatures, or work in an environment with more than

“moderate” noise, as defined in the Dictionary of Occupational Titles. (Id.)

      With regard to mental limitations, the ALJ found that plaintiff retained the ability

to understand and follow simple instructions and directions; perform simple tasks with

supervision and independently; maintain attention and concentration for simple tasks;

regularly attend to a routine and maintain a schedule; relate to and interact with others

to the extent necessary to carry out simple tasks; and handle reasonable levels of simple

                                             6
work related stress, in that she could make decisions directly related to the performance

of simple work, and handle typical work place changes and interactions associated with

simple work. (Id.) In making this RFC determination, the ALJ stated that he considered

all of the plaintiff’s symptoms, and the extent to which those symptoms could

reasonably be accepted as consistent with the objective medical evidence and other

evidence, based on the requirements of 20 C.F.R. §§ 404.1529 and 416.929 and Social

Security Ruling (“SSR”) 96-4p. (Id.) Finally, the ALJ stated that he considered opinion

evidence pursuant to 20 C.F.R. §§ 404.1527 and 416.927 as well as SSRs 96-2p, 96-5p,

96-6p, and 06-3p. (Id.)

      The ALJ also found that plaintiff’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms, but that plaintiff’s statements

regarding the intensity, persistence, and limiting effects of those symptoms were not

entirely consistent with the record evidence. (T. 24). The ALJ next found that plaintiff

did not retain the capacity to perform any of her past relevant work. (T. 29). Relying on

the VE testimony, the ALJ determined at step five that plaintiff would be able to

perform jobs that existed in significant numbers in the national economy. (T. 29-30).

Therefore, the ALJ determined that plaintiff had not been under a disability from the

alleged onset date of March 10, 2014, through the date of his decision. (T. 30-31).

V.    ISSUES IN CONTENTION

      Plaintiff raises the following arguments:

      1.    The ALJ’s step two determination was not supported by substantial
            evidence. (Pl.’s Br. at 15-19) (Dkt. No. 11).


                                            7
       2.      The ALJ’s RFC assessment was not supported by substantial evidence due
               to the ALJ’s failure to properly evaluate the medical opinions and other
               evidence. (Pl.’s Br. at 19-21).

       3.      The ALJ’s step five determination was not supported by substantial
               evidence. (Pl.’s Br. at 21-22).

Defendant argues that the Commissioner’s determination was supported by substantial

evidence and should be affirmed. (Def.’s Br. at 3-8) (Dkt. No. 14). For the following

reasons, this court agrees with defendant and will dismiss the complaint.

                                      DISCUSSION

VI.    SEVERE IMPAIRMENT

       A.      Legal Standards

       The claimant bears the burden of presenting evidence establishing severity at step

two of the disability analysis. Briggs v. Astrue, No. 5:09–CV–1422 (FJS/VEB), 2011

WL 2669476, at *3 (N.D.N.Y. Mar. 4, 2011) (Rep.-Rec.), adopted, 2011 WL 2669463

(N.D.N.Y. July 7, 2011). A severe impairment is one that significantly limits the

plaintiff’s physical and/or mental ability to do basic work activities. See 20 C.F.R. §

404.1520(c); see also 20 C.F.R. § 404.1521(a) (noting that an impairment is not severe

at step two if it does not significantly limit a claimant’s ability to do basic work

activities).

       The Regulations define “basic work activities” as the “abilities and aptitudes

necessary to do most jobs,” examples of which include, (1) physical functions such as

walking, standing, lifting, pushing, pulling, reaching, carrying, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and


                                              8
remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers and usual work situations; and (6) dealing with changes in a

routine work setting. 20 C.F.R. § 404. 1521(b). “Severity” is determined by the

limitations imposed by an impairment, and not merely by its diagnosis. The mere

presence or diagnosis of a disease or impairment is not, by itself, sufficient to deem a

condition severe. Hamilton v. Astrue, No. 12-CV-6291, 2013 WL 5474210, at *10

(W.D.N.Y. Sept. 30, 2013) (quoting McConnell v. Astrue, No. 6:03-CV-521, 2008 WL

833968, at *2 (N.D.N.Y. Mar. 27, 2008)).

      An ALJ should make a finding of “‘not severe’ . . . if the medical evidence

establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect on an individual’s ability to work.’” Rosario v. Apfel, No. 97 CV 5759, 1999 WL

294727, at *5 (E.D.N.Y. Mar. 19, 1999) (quoting Social Security Ruling (“SSR”)

85-28, 1985 WL 56856, at *3 (1985)). Although an impairment may not be severe by

itself, the ALJ must also consider “the possibility of several such impairments

combining to produce a severe impairment . . . .” SSR 85-28, 1985 WL 56856, at *3.

However, a combination of “slight abnormalities,” having no more a minimal effect on

plaintiff’s ability to work will not be considered severe. Id. The ALJ must assess the

impact of the combination of impairments, rather than assessing the contribution of

each impairment to the restriction of activity separately, as if each impairment existed

alone. Id.

      The Second Circuit has held that the step two analysis “may do no more than

screen out de minimis claims.” Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). If

                                             9
the disability claim rises above a de minimis level, then the ALJ must undertake the

remaining analysis of the claim at step three through step five. Id. at 1030.

       Often, when there are multiple impairments, and the ALJ finds some, but not all

of them severe, an error in the severity analysis at step two may be harmless because the

ALJ continued with the sequential analysis and did not deny the claim based on the lack

of a severe impairment alone. Tryon v. Astrue, No. 5:10-CV-537, 2012 WL 398952, at

*3 (N.D.N.Y. Feb. 7, 2012) (citing Kemp v. Commissioner of Soc. Sec., No. 7:10-CV-

1244, 2011 WL 3876526, at *8 (N.D.N.Y. Aug. 11, 2011)). This is particularly true

because the regulations provide that combined effects of all impairments must be

considered, regardless of whether any impairment, if considered separately, would be of

sufficient severity. 20 C.F.R. §§ 404.1523, 416.923; Dixon, 54 F.3d at 1031.

       B.      Application

       Plaintiff argues that the ALJ erred in determining that plaintiff’s urinary issues

generally, and interstitial cystitis specifically, were not severe impairments at step two

of the sequential evaluation. (Pl.’s Br. at 13-14). Plaintiff was diagnosed with

interstitial cystitis in July 2013, after complaining of urinary frequency and urgency,

and associated pain and lack of sleep. (T. 388, 393). Plaintiff was treated with

medication, but her symptoms worsened in 2014. (T. 396, 761, 763). Treatment

included a weekly bladder instillation3 of dimethyl sulfoxide (“DMSO”) for six week

periods in 2013, 2014, and 2015. (T. 396, 755, 785).

       3
         Bladder instillation is the use of a catheter to insert liquid medication directly into the
bladder. https://www.mayoclinic.org/diseases-conditions/interstitial-cystitis/ diagnosis
-treatment/drc-20354362.

                                                     10
       The ALJ considered plaintiff’s interstitial cystitis at step two, but found that

plaintiff’s medical records showed no treatment for this condition or similar urinary

issues after November 2015. (T. 21, 1077-81). He also noted that plaintiff denied any

urinary disturbances when she was being evaluated for back pain in March 2016.4 (T.

21, 1280). Therefore, he concluded that plaintiff’s interstitial cystitis and related

conditions did not constitute severe impairments. (T. 21).

       This court finds no reversible error with regard to this conclusion. Despite

plaintiff’s testimony that she had to constantly use the bathroom and received regular

DMSO treatment, plaintiff has not identified any medical records that would have

compelled the ALJ to conclude that interstitial cystitis impacted her ability to perform

basic work activities. See House v. Comm’r of Soc. Sec., 32 F. Supp. 3d 138, 147

(N.D.N.Y. 2012) (“Although the medical record certainly documents treatment with

respect to this impairment, no provider identified any impact on Plaintiff’s ability to

perform basic work activities.”) Indeed, plaintiff suffered from interstitial cystitis and

received the potentially disruptive DMSO treatment in late 2013, while she was still

working full time. (T. 273, 396, 432). The record also shows that plaintiff had missed

one or more of her DMSO appointments. (T. 396, 432). Plaintiff had an additional

opportunity to testify at her May 2016 supplemental hearing, but did not address her

interstitial cystitis, or offer any evidence as to how frequently the condition would force


       4
         Plaintiff correctly notes that this note states “Patient denies any bowel or urinary
disturbances caused by the back pain,”suggesting that such problems existed, but were unrelated
to back pain. (T. 1280). However, plaintiff’s most recent medical records include comprehensive
medical histories and physical examinations from March and April 2016, and do not include any
complaints about her interstitial cystitis or the need for DMSO treatment. (T. 1269-84).

                                                 11
her to be off-task during the workday. (T. 60-61). At the close of the supplemental

hearing, plaintiff was provided an opportunity to submit more recent records from her

urologist, such as documentation of further DMSO treatment, and did not. (T. 70-71).

The ALJ was permitted to consider this lack of treatment records in his determination.

See Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983) (“The Secretary is entitled

to rely not only on what the record says, but also on what it does not say.”); Pulos v.

Comm’r of Soc. Sec., No. 1:18:CV-248, 2018 WL 5801551, at *4 (W.D.N.Y. Nov. 5,

2018) (substantial evidence supported ALJ’s determination that knee and back injury

was non-severe where there was no evidence of on-going treatment in the record).

      In addition, the ALJ did not deny plaintiff’s claim at step two, and considered the

combined effects of all of plaintiff’s impairments in his RFC analysis. (T. 18, 22).

Although the ALJ made only cursory mention of plaintiff’s interstitial cystitis in his

RFC determination (T. 24), plaintiff has not identified any record evidence, besides her

brief testimony, that would suggest functional limitations arising from this impairment,

such as an excessive time off-task, that should have been included in the RFC. See

Alford v. Colvin, No. 5:12-CV-977 (NAM/CFH), 2013 WL 6839554, at *13 (N.D.N.Y.

Dec. 27, 2013) (where medical record did not indicate that plaintiff’s Crohn’s disease

interfered with his day on a regular and continuing basis, ALJ did not err in failing to

specify a certain number of bathroom breaks in the RFC); Cf. Lowe v. Colvin, No. 6-15-

CV-6077 (MAT), 2016 WL 624922, at *4 (W.D.N.Y. Feb. 17, 2016) (remanding where

ALJ failed to provide good reasons for rejecting treating physician’s opinion that

plaintiff’s colitis required that he have “unlimited” access to the bathroom). Likewise,


                                            12
plaintiff has not demonstrated that further DMSO treatment, if needed, was

incompatible with a regular work schedule or would require significant unexcused

absences. Therefore, the exclusion of plaintiff’s interstitial cystitis from the list of

severe impairments at step two did not impact the ALJ’s determination at step four or

five in the sequential evaluation.

VII. REMAINDER OF RFC EVALUATION

      A.     Legal Standards

             1.     RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis . . . .” A

“regular and continuing basis” means eight hours a day, for five days a week, or an

equivalent work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL

252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d

Cir. 1999) (quoting SSR 96–8p, 1996 WL 374184, at *2)).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). An ALJ must

specify the functions plaintiff is capable of performing, and may not simply make

conclusory statements regarding a plaintiff’s capacities. Martone, 70 F. Supp. 2d at


                                             13
150 (citing Ferraris v. Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen,

737 F. Supp. at 183; Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y.

1987)). The RFC assessment must also include a narrative discussion, describing how

the evidence supports the ALJ’s conclusions, citing specific medical facts, and non-

medical evidence. Trail v. Astrue, No. 5:09-CV-1120, 2010 WL 3825629 at *6

(N.D.N.Y. Aug. 17, 2010) (citing Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184, at *7).

       B.      Application

       Plaintiff did not challenge the ALJ’s determination with regard to her mental

impairments, but contends that the ALJ erred in his evaluation of her physical

limitations. As noted above, the ALJ found that plaintiff could perform less than the

full range of light work. (T. 35). Plaintiff contends that the ALJ misconstrued the

medical opinion of non-examining consultant Dr. Ronald Devere, who reviewed

plaintiff’s medical records and responded to the ALJ’s interrogatory on January 28,

2016. (T. 1236-1246). The ALJ gave “great weight” to Dr. Devere’s opinion, and it is

the only medical opinion in the record that addresses plaintiff’s ability to meet the

exertional demands of light work.5 (T. 27-28, 1241-44). See Christy v. Comm’r of Soc.

Sec., No. 5:13-CV-1552 (GTS/WBC), 2015 WL 6160165, at *10 (N.D.N.Y. Oct. 20,

2015) (“[A]n ALJ may rely on the opinions of non-examining medical experts.”); see



       5
            Plaintiff’s treating neurologist, Dr. Ahmed Shatla, issued a December 15, 2015 opinion
regarding the frequency of plaintiff’s seizures and the amount of time that this impairment would
put her off-task, but declined to complete a medical source statement regarding plaintiff’s ability
to lift, sit, stand, or walk. (T. 727-737, 985-86, 1083-1090).

                                                   14
also Lugo v. Comm’r of Soc. Sec., No. 3:16-CV-746 (GTS), 2017 WL 4005621, at *9

(N.D.N.Y. Sept. 11, 2017) (collecting cases).

       Dr. Devere opined that plaintiff’s medical records established chronic grand mal

seizures and chronic low back pain. (T. 1236, 1238). Based on the available objective

medical evidence, Dr. Devere opined that plaintiff could occasionally lift or carry up to

twenty pounds, and frequently lift or carry up to ten pounds. (T. 1241). He also opined

that plaintiff could occasionally reach overhead and frequently reach in all other

directions. (T. 1243). He opined that plaintiff was capable of occasionally pushing and

pulling, operation of foot controls, balancing, kneeling, stooping, crouching, and

crawling. (T. 1244). He also found that plaintiff should never climb ladders or

scaffolds but could occasionally climb stairs or ramps. (Id.)

       Dr. Devere also completed the following check-box form regarding plaintiff’s

ability to sit, stand, or walk:




                                            15
(T. 1242). The ALJ interpreted this section as Dr. Devere’s opinion that plaintiff was

“able to sit for one hour at a time for a total of six hours in an eight hour day, stand for

30 minutes at a time for a total of two hours in an eight-hour day, and walk for 30

minutes at a time for a total of two hours in an eight hour day.” (T. 27). He then

incorporated those functional limitations into his RFC determination and his

hypothetical questions to the VE. (T. 23, 66).

        Plaintiff argues that Dr. Devere may not have meant to treat “standing” and

“walking” as distinct activities, and that “[t]here is no indication that Dr. Devere

intended his opinion to be construed to mean that plaintiff is capable of standing and

walking for a cumulative of four-hours, rather than a combined total of two.”6 (Pl. Br. at

20). Plaintiff’s contention appears to be entirely speculative, and even if facially

plausible, it does not render the ALJ’s more expansive interpretation of Dr. Devere’s

opinion unreasonable or unsupported by substantial evidence. The interrogatory, which

was provided by the ALJ, sets out separate entries for standing and walking. (T. 1242).

It also contemplates that the total time for sitting, standing, or walking set out in the

physician’s opinion may “equal or exceed 8 hours.” (Id.) Defendants also note that the

Commissioner has typically considered “standing” (“Remaining on one’s feet in an

upright position at a workstation without moving about”) and “walking” (“Moving

        6
            If plaintiff could only stand/walk for a total of two hours, and could only sit for one hour
at a time without interruption, she would likely be unable to meet the requirements of most light
or sedentary work, due to an inability to sit for prolonged periods. See 20 C.F.R. § 404.1567(b)
(“. . . a job is in [the light work] category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing of pulling of arm or leg controls . . .
. If someone can do light work, we determine that she can also do sedentary work, unless there
are additional limiting factors such as loss of fine dexterity or inability to sit for long periods of
time”).

                                                     16
about on foot”) to be distinct physical activities. See SSA POMS DI 25001.001(A)(78)

and (91), available at https://secure.ssa.gov/poms.NSF/lnx/0425001001. (Def. Br. at 6).

      The ALJ’s interpretation of Dr. Devere’s opinion is also consistent with the other

medical evidence cited in his RFC determination, and relied upon in Dr. Devere’s

opinion. (T. 24-25, 1238). Physical examinations in March and April 2016 found mild

to moderate tenderness in plaintiff’s paraspinal muscles, sacroliac joints and gluteal

areas, but there were no significant clinical signs of radiculopathy, myelopathy, or

radicular pain. (T. 1282-83, 1292). Plaintiff exhibited a normal gait, and full range of

motion of the hips, knees, and ankles bilaterally. (Id.) The available imaging reports

showed only mild impairment of the lumbar spine. (T. 25, 1288). The ALJ also

considered plaintiff’s description in the medical record of her daily activities, such as

cooking, cleaning, laundry, and shopping, which was less restrictive than her hearing

testimony indicated. (T. 26, 49-51, 461).

      Moreover, plaintiff’s counter-interpretation of Dr. Devere’s opinion is essentially

a request that the court re-weigh the medical evidence. Resolving conflicts in the

evidence is the province of the ALJ. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.

2002) (citing Richardson v. Perales, 402 U.S. 389. 399 (1971)); see also Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (the court must defer to the

Commissioner’s resolution of conflicting evidence). Here, the ALJ appropriately

evaluated the objective medical evidence and the relevant medical opinions, and made

an RFC finding that was consistent with the overall record. See Matta v. Astrue, 508 F.

App'x. 53, 56 (2d Cir. 2013) (although ALJ's conclusion did not perfectly correspond


                                            17
with any of the opinions of medical sources, ALJ was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with the record as a

whole). Therefore, this court concludes that his RFC determination was supported by

substantial evidence.

VIII. STEP FIVE DETERMINATION

      A.     Legal Standards

      At step five of the disability analysis, the burden shifts to the ALJ to demonstrate

that there is other work in the national economy that plaintiff can perform. Poupore v.

Astrue, 566 F.3d 303, 306 (2d Cir. 2009). If the ALJ utilizes a VE at the hearing, the

VE is generally questioned using a hypothetical question that incorporates plaintiff’s

limitations. See Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981). Although the

ALJ is initially responsible for determining the claimant’s capabilities based on all the

evidence, see Dumas v. Schweiker, 712 F.2d 1545, 1554 n.4 (2d Cir. 1983), a

hypothetical question that does not present the full extent of a claimant’s impairments

cannot provide a sound basis for vocational expert testimony. See De Leon v. Sec’y of

Health and Human Servs., 734 F.2d 930, 936 (2d Cir. 1984); Lugo v. Chater, 932 F.

Supp. 497, 503-04 (S.D.N.Y. 1996). Conversely, the ALJ may rely on a VE’s

testimony regarding the availability of work as long as the hypothetical facts the expert

is asked to consider are based on substantial evidence and accurately reflect the

plaintiff’s limitations. Calabrese v. Astrue, 358 F. App’x 274, 276 (2d Cir. 2009).

Where the hypothetical is based on an RFC analysis supported by substantial facts, the

hypothetical is proper. Id. at 276-77.


                                            18
      B.     Application

      In order to determine whether there were unskilled, light work jobs that existed

in significant numbers in the national economy that plaintiff could perform, the ALJ

asked the VE a hypothetical question that mirrored his ultimate determination of

plaintiff’s RFC. (T. 65-70). The VE testified that, based on his professional experience,

there were a series of jobs available in the national economy that an individual with that

RFC would be able to perform. (T. 67-69). The ALJ relied on this testimony at step

five. (T. 29-30). Because this court has found that the ALJ's RFC determination was

supported by substantial evidence, it also finds that the ALJ's determination at step five,

and the ultimate determination of disability, were similarly supported by substantial

evidence.

      WHEREFORE, based on the findings above, it is

      ORDERED, that the Commissioner’s decision is AFFIRMED, and plaintiff’s

complaint is DISMISSED, and it is

      ORDERED, that judgment be entered for the DEFENDANT.



Dated:       January 18, 2019




                                            19
